Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-19 are currently pending and subject to restriction and/or election requirement.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10 and 17, drawn to a device.
Group II, claims 11-13 and 18-19, drawn to a process for producing a device.
Group III, claims 14-16, drawn to a method of performing an assay using the device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I, Group II and Group III lack unity of invention because even though the inventions of these groups require the technical feature of the device of instant claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Babac et al. (Binding of antibodies to concanavalin A-modified monolithic cryogel, Reactive and Functional Polymers, Volume 66, Issue 11, 2006, Pages 1263-1271, ISSN 1381-5148, listed in IDS dated 2/27/2020) in view of Miethe et al. (WO2008145722A1, listed in IDS dated 2/27/2020)
Babac teaches throughout the publication binding of human IgG from aqueous solutions and human plasma to concanavalin A (Con A) immobilized poly(acrylamide-allyl glycidyl ether) [poly(AAm-AGE)] monolithic cryogel (Abstract). In detail, Babac teaches a device comprising a channel including a wall and porous cryogels chemically bonded to the wall (Abstract: poly(AAm-AGE) cryogel was prepared by bulk polymerization which proceeds in aqueous solution of monomers frozen inside a column) and containing molecules having specific binding sites that are bound to the porous cryogels as a support (Abstract: Con A was immobilized by covalent binding onto poly(AAm-AGE) cryogel via epoxy groups),  the channel is adapted for the specific binding of analytes (Abstract: binding of human IgG to Con A).
Babac does not specifically teach the channel having a sequence of compartments.
Miethe teaches throughout the publication a device for performing quantitative affinity-chromatographical quick tests with photometric evaluation with a porous filler material having a reflecting inner surface and receptors immobilized thereon and being provided in a container having an inlet and outlet (P 1, ln 9-12). In detail, Miethe teaches that the device includes at least one filter elements 2 formed from a porous filler material 5 on which receptors are immobilized and which is provided in a container 1 having an inlet 3 and an outlet 4 (P 3, ln 2-5; Figure 1 and 2). Miethe further teaches that it is possible to arrange several segment assemblies having different specificities in succession and thus to perform multiplex analyses (P 7, ln 21-23).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Babac, to incorporate several porous filter elements in the channel which having receptors with different specificities, as taught by Miethe, to arrive at the claimed invention. Doing so would enable multiplex analysis as taught by Miethe (Miethe, P 7, ln 21-23). One of skill in the art would have a reasonable expectation of success in combining Babac with Miethe because both are directed to a device that using columns filled with porous filler on which receptors are immobilized for separation of biomolecules.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

A telephone call was made to Mr. Huis Randolph on 05/13/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        



/REBECCA M GIERE/Primary Examiner, Art Unit 1641